Citation Nr: 1544312	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-25 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 10, 2015.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to August 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating, effective January 21, 2009.  

In a February 2014 decision, the Board granted a 50 percent rating for PTSD, effective January 21, 2009.  The Veteran appealed the Board's denial of an evaluation in excess of 50 percent to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued an order effectuating a Joint Motion for Partial Remand to vacate the Board's February 2014 decision to the extent that it denied an evaluation in excess of 50 percent and remanded the case to the Board.  In a January 2015 decision, the Board again denied an evaluation in excess of 50 percent for PTSD, and in August 2015, the Court issued an order effectuating a Joint Motion for Remand to vacate the Board's January 2015 decision and remand the case to the Board.  

By a rating decision issued in August 2015, the RO granted a 100 percent rating for PTSD effective on July 10, 2015.  As a 100 percent rating is the maximum benefit available, the only remaining issue is whether the Veteran is entitled to a rating in excess of 50 percent prior to July 10, 2015.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges that the issues of entitlement to service connection for hearing loss, service connection for tinnitus, and entitlement to a TDIU rating have been remanded and the RO issued a supplemental statement of the case as to these issues in August 2015; however, it does not appear that these issues have been recertified to the Board.  In this regard, the Veteran's representative submitted an informal hearing presentation as to the issue of an increased evaluation for the PTSD only and did not address the other issues in that filing.  See September 2015 appellate brief.  Thus, the Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Virtual VA paperless claims file contains additional VA treatment records.  The RO reviewed the treatment records prior to the issuance of the August 2015 rating decision pertaining to the increased evaluation for PTSD.  


FINDING OF FACT

Prior to July 10, 2015, the Veteran's service-connected PTSD more closely approximates manifestations of occupational and social impairment with deficiencies in most areas due to psychiatric symptoms, but not total social and occupational impairment.  


CONCLUSION OF LAW

Prior to July 10, 2015, the criteria for an evaluation of 70 percent, but no higher, for PTSD has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for PTSD.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In this regard, the Veteran was afforded VA examinations in August 2009, August 2012, and July 2015 in connection with his claim.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, identified and available service treatment records and post-service treatment records were obtained.  The Veteran has also not identified any additional available evidence for consideration in his appeal.  Accordingly, the Board finds that the duty to assist has been satisfied in this case.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as is discussed below, a staged rating is not warranted.  

The Veteran is in receipt of a 50 percent rating prior to July 10, 2015, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When determining the appropriate disability evaluation to assign, the primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

At issue is whether a rating in excess of 50 percent is warranted prior to July 10, 2015.  The Veteran is in receipt of a 100 percent rating beginning on July 10, 2015, which is the date of the most recent VA examination.  For the reasons below, the Board finds that a 70 percent rating, but no higher, is warranted.  

The relevant evidence in this case consists mainly of VA outpatient records and VA examination reports.  The Veteran underwent VA examinations in August 2009 and in August 2012, on which occasions he was assigned Global Assessment of Functioning scale (GAF) scores of 50 and 53, respectively.  He has also received frequent outpatient mental health treatment at the VA, and his GAF scores include the following: 52 and 65 in February 2009; 50 and 55 in May 2009 and October 2009; 55 in December 2009, September 2010, November 2010, and January 2011; 58 in April 2011; 60 in July 2011; 45-55 in January 2012; 55 in May 2012; 45 in June 2012; and 50 in August 2012. 

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The Veteran's GAF scores varied to some extent since January 2009 but basically were in the range of 50 to 55 (with 55 being the most prevalent score), except for a few scores outside of that range - 45, 58, 60, and 65 - which were assigned at various times throughout the period considered in this appeal.  The majority of the scores (i.e., from 50 to 55) have remained relatively static on both examination reports and outpatient records, denoting impairment in the high end range of serious to the mid-range of moderate, due to his service-connected PTSD.  

A review of the record shows that VA treatment records dated in 2009 reflect various mental health complaints during individual and group counseling.  A February 2009 record noted that the Veteran complained of worsening concentration, memory, and difficulty making decisions.  He currently worked for a trucking company six, and sometimes seven, days a week.  On mental status examination, he was cooperative and guarded, with a depressed mood.  His judgment and insight were intact and there were no delusions or hallucinations.  The assessment was adjustment disorder with depression and flashbacks.  Another February 2009 record noted depression, irritability, anxiety, flashbacks, and fleeting suicidal ideation (but no plans).  Also in February 2009, GAF scores of 52 and 65 were noted.  In May 2009, GAF scores of 50 and 55 were noted.  A May 2009 mental health note by a clinical social worker noted "[o]ccasional suicidal thought without intention."  Later that same day, the Veteran denied thoughts of harm to himself, and a VA psychiatrist concluded that the Veteran was not a danger to himself.  An August 2009 group counseling note indicated the Veteran appeared stable.  In July 2009, the Veteran reported that he "may be a bit better."  It was noted that he has had extensive problems with feelings of numbness and emotional disconnection from other people, but was working with a therapist and taking medication for this. 

At the time of an August 2009 VA PTSD examination, the examiner noted that the Veteran had the following symptoms due to his PTSD: daily painful intrusive memories of his combat experiences; nightmares recalling his combat experiences that occurred on an almost nightly basis and contributed to his much disturbed sleep patterns with frequent awakening and typically remembering painful images of his combat experiences from his dreams; distress when exposed to stimuli which reminded him of combat experiences; avoidance of situations that he knew would cause him difficulties; loss of interest in many previously pleasurable activities; feelings of numbness and detachment; some anxiety associated with periods of hypervigilance; feelings of sadness and depression; disturbed sleep patterns; anger; irritability; easily startles.  The examiner noted that the Veteran had been married once for 37 years.  He was alert, oriented and cooperative on examination.  He appeared sad and became tearful during the course of the interview.  There was no evidence of delusions or hallucinations.  The examiner noted that his cognitive abilities, including the capacity for abstraction, memory and judgment were tested and intact.  His grooming and hygiene were appropriate, in addition to his speech and communication.  There was no panic, paranoia, or obsessional rituals.  There was also no ongoing hypervigilance and no suicidal ideation.  The examiner assigned a GAF score of 50.

Additional VA outpatient records show that in a September 2009 counseling note, the Veteran's PTSD "appeared stable."  An October 2009 record noted that the Veteran was participating in the cognitive processing therapy series and reported a benefit.  He related that he had resigned from his and had been busy remodeling his house.  He described himself as always tense and anxious and unable to be in a social setting.  On mental status evaluation, he was casually dressed, and cooperative and guarded, with clear speech and a depressed and tense mood.  His affect was congruent with mood and he was oriented times three.  His attention and concentration were fair, and his thoughts and perceptions were legal and goal directed.  His judgment and insight were intact.  It was further noted that he experienced no delusions or hallucinations and had an occasional suicidal thought without intention.  A GAF score of 50 was assigned.  The examiner stated that "it is striking that he was able to work with this degree of anxiety - a credit to his self-discipline."  Later in October 2009, he was a bit better but still worried a lot.  He had a partial response to his medications but still had some problems with anticipatory anxiety before leaving his house and could not go to public places without feeling hypervigilant and getting "tight."  In a December 2009 record, the Veteran reported that group therapy was very helpful.  He continued to experience disturbing memories of Vietnam.  There was a discussion of ways to reduce anxiety and depression, as well as avoidance behaviors and how to increase activity in daily life.  He reported passive suicidal thought, without intent.  He was talkative and made good eye contact.  A GAF score of 55 was assigned. 

In a January 2010 individual therapy note, the Veteran stated that he was better than a year ago but was not as well as he had hoped to be.  He reported that his medications have been helpful, but that he still had emotional numbing.  On mental status examination, he was alert, oriented to self, date, and place, and denied thoughts of harm to self and others.  He denied problems with behaviors/impulsivity, and his thought form, progression, and content were organized.  In April 2010, he reported being under a lot of stress recently, stating he felt more down than usual, but denied any thoughts of self-harm.  A depression screen was positive.  In a PTSD screen that month, he indicated that to a moderate degree he had repeated disturbing memories of stressful experiences, disturbing dreams, reliving of stressful experiences, avoidance of activities reminiscent of a stressful experience, trouble falling/staying asleep, and feelings of a foreshortened future.  He responded that "quite a bit" he had physical reactions to something reminiscent of a stressful experience, thinking about or avoiding feelings of a stressful experience, loss of interest in previously enjoyable activities, concentrating, being super-alert or watchful, and easily startled.  He responded that to an extreme degree he felt distant from others, emotionally numb, and feeling irritable or having angry outbursts.  Findings on a mental status examination at that time were similar to those in January 2010, with some irritability.  

In his June 2010 substantive appeal, he noted that he had expressed suicidal ideations to his counselors during sessions.

Records in July 2010 show that the Veteran was seen on follow up for anxiety and depression, but he denied depression at that time.  He indicated that he was about the same, but perhaps was coping a bit better.  It was reported that his daughter, who was ill with leukemia, and his granddaughter had been living with him and his wife, had returned to her home and was past the stage of needing a lot of help.  It was noted that he seemed less preoccupied and sad than when he began treatment, and that despite still having some social avoidance, he seemed to relax more easily and quickly than in the past.  On mental status evaluation, he was alert and oriented times three.  He expressed slight tension, but was calmed and was able to smile appropriately.  He denied thoughts of harm to himself or others.  In another July 2010 record, the Veteran related that he still continued to struggle with forgiving himself for killing a VietCong soldier during service.  He reported that he had recently attended a platoon reunion with his wife and then went on a vacation, which was very good.  During a September 2010 visit, the Veteran reported that he felt better than a few years ago, and that he was "basically okay" but did not think he was as good as he would like to be.  He continued to wrestle with self-image and some mood issues, but felt he had a positive response to medications.  It was noted that he "flagellates"" himself for his periodic irritability or temper issues, but that his wife was tolerant.  He denied thoughts of self-harm.  Another September 2010 record indicated that he continued to have difficulty in controlling his anger because he snapped at the smallest of things.  On mental status examination, he was casual, cooperative, with clear but somber speech.  His mood was somber with some depression and his affect had some anxiety.  His judgment and insight were intact and there were no delusions, hallucinations, or suicidal/homicidal ideation.  In November 2010, the Veteran indicated that he thought about suicide at times but would never act on it.  The findings on mental status examination were similar to those in September 2010.  A depression screen in December 2010 was positive, but there was no suicidality.  Also in December 2010, the Veteran indicated that he slept better. 

A January 2011 record noted the Veteran was alert and oriented times three.  His speech was linear, logical, and goal directed.  He reported continuing to sleep fairly well and stated that the medications were working well and his depression felt very minimal.  A depression screen was positive, but there was no suicidality.  Another January 2011 record indicated that the Veteran reported he had been doing somewhat better, with a decrease in depressive symptoms and irritability and an improvement in sleep.  He reported continued anxiety levels (about 7 out of 10).  In April 2011, the Veteran reported feeling "much better" and reported a decrease in intrusive and upsetting memories.  He was dressed appropriately and had good grooming and hygiene.  Speech was logical and goal directed.  He was pleasant and cooperative.  He usually had anxiety when he was out of his house and when around crowds, which interfered with his social functioning, although it was also noted in that month that he was able to deal with crowds better and was going to stores.  A GAF score of 58 was assigned.  A depression screen in April 2011 was negative, as was suicidality.  In July 2011, he was seen as well-groomed and pleasant.  A depression screen was negative.  He still had problems with anxieties, occurring daily but the duration depended upon the environment.  A GAF score of 60 was assigned. 

Additional VA outpatient records show that on a January 2012 record it was noted the Veteran was a retiree (after 37.5 years working in a trucking company).  He still had significant PTSD symptoms, but they had decreased in severity such that he could occasionally go to the mall and be around other people.  He continued to experience chronic daily intrusive memories of killing a Vietcong soldier.  His nightmares had decreased and overall he slept better.  He still had intermittent suicidal thoughts and problems with irritability, poor concentration, and feelings of numbness and detachment.  Most troublesome were the intrusive memories and the tightness of neck muscles when he became anxious.  A GAF score of 45-55 was assigned.  In May 2012, he was seen for medication management for depression; he stated that his mood was "ok."  A depression screen was positive, and he denied thoughts of self-harm.  He reported that his nightmares and flashbacks had decreased through the years but there was still hypervigilance, intrusive thoughts, low tolerance for crowds, and worry about his son serving in Afghanistan.  He discussed recent stressors, such as the suicide of one friend and attempt of another friend.  He denied feelings of hopelessness and loneliness, and felt nervous from time to time without panic attacks.  A GAF score of 55 was assigned.  In June 2012, he was alert and oriented times three, and he stated that his depression level was "ok."  He denied any thoughts of self-harm.  He reported that his PTSD symptoms were less intense and that frequently his symptoms of depression and anxiety had also improved.  He was sleeping well.  On mental status examination, he was well groomed, cooperative, and oriented times four.  He had clear speech, well organized thought process, intact memory, unimpaired judgment, and good insight.  He denied hallucinations, paranoid ideation, and suicidal/homicidal ideation.  A GAF score of 45 was assigned.  In August 2012, the Veteran was sleeping well most nights and had a good appetite.  He denied symptoms of depression and anxiety, as well as suicidal/homicidal ideation.  He lived with his wife and had no conflicts in relationships.  He kept busy at home helping his wife to babysit their granddaughter.  A GAF score of 50 was assigned. 

At the time of an August 2012 VA PTSD examination, the Veteran reported current problems with depression, nervousness, concentration, excessive anger and irritation, panic, and an ability to relax.  He stated that he took medication for depression, which helped, but that he continued to have problems with irritability when depressed.  He reported having daily thoughts about shooting a Vietnamese soldier.  He stated that he was able to go shopping with his wife, but was uncomfortable being around crowds and sometimes had to leave early.  He stated that he could go to restaurants if they were not crowded, and when he went to church, he sat in the back row and left early.  The Veteran reported having nightmares several times a week, and typically slept a few hours at a time and never all night.  He reported taking his anger out verbally, mostly on his wife.  He also reported problems concentrating and stated that he would watch a movie, but was unable to remember it the next day and also was unable to remember what he had read.  The Veteran reported ongoing guilt over his actions in Vietnam.

The examiner noted that the Veteran had worked as a dock worker for 37 years, and often had anger problems on the job.  He noted that the Veteran had been married once for 41 years and that the Veteran reported having a good marriage despite his anger problems.  The examiner noted that the Veteran saw a psychiatrist about once every two months and participated in a 14-week PTSD class.  The examiner stated that the Veteran lived with his wife and spent most of his time sitting in front of the TV.  He also babysat his 9 month old granddaughter a couple of days a week.  The examiner noted that the Veteran was trying to go out to eat with his wife's friends about once every two weeks, and also noted that with his wife, the Veteran would go to church, go out to eat, and would visit their children.  The Veteran reported some social anxiety related to his low education level.

On examination, the examiner noted that the Veteran had appropriate grooming and hygiene and clear speech with a fair ability to express himself.  The Veteran's affect was nervous and his overall mood anxious.  Orientation was noted as appropriate and thinking was logical, but slow and disorganized.  His thought content was notable for preoccupation with events that occurred in Vietnam.  The examiner stated that the Veteran's relationships with others seemed fair in quality but low in frequency of contact and with a preference for being alone.  His self-esteem was impaired.  The examiner noted that the Veteran was easily distracted during the interview.  His reasoning skills indicated the capacity for abstract thinking, with an estimated intellectual functioning level in the average range.  The examiner stated that his judgment was diminished by his anxiety leading him to isolate.  The examiner noted that the Veteran was aware of his problems and was making efforts to reduce them with medication and past counseling.  The Veteran was open and cooperative with fair eye contact in relating to the examiner. 

Following an examination of the Veteran, it was noted that he continued to have problems with PTSD, manifested by intrusive memories, nightmares, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, anger outburst, concentration problems and hypervigilance.  Such problems were occurring on a daily basis and the intensity was moderate with impaired social relationships, occupational functioning, judgment, mood, and range of activities.  The examiner noted that PTSD interfered with his being able to shop, eat in restaurants, and go to church comfortably.  The examiner stated that this Veteran "demonstrates reduced reliability and productivity in his occupational and social functioning because of flattened affect, panic, impaired concentration, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships."  The examiner stated that the Veteran was in need of medication and counseling, but the likelihood of significant change was low.  A GAF score of 53 was assigned.

Additional VA mental health treatment records show that the Veteran continued to complain of PTSD and depression symptoms; however, his symptoms were improving.  In April 2013, he reported having mild depression.  Later in April 2013, he stated that he had been doing well in general and it was noted that the Veteran had residual symptoms of PTSD and mild depression.  In August 2013, he stated that he had not been depressed but that some nights were difficult with occasional nightmares, but otherwise, he was doing okay.  In December 2014, he stated that he would get "sweats" in crowded places and his Vietnam memories were worse, especially around October.  

Based on the above evidence, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD prior to July 10, 2015.  Although the VA examiners indicated a level of impairment more nearly approximating a 50 percent rating, there is competent medical and lay evidence to the contrary.  First, the Veteran reported having suicidal ideations throughout the appeal period.  See e.g., February 2009 VA treatment record; May 2009 VA treatment record; October 2009 VA treatment record; June 2010 substantive appeal; November 2010 VA treatment record; January 2012 VA treatment record.  Second, the Veteran repeatedly stated that he had difficulty with anger, specifically with excessive anger and angry outbursts.  His symptoms in that regard are akin to impaired impulse control (such as unprovoked irritability with periods of violence) as provided in the criteria for a 70 percent rating.  See e.g., April 2010 VA treatment record; August 2012 VA examination report.  Additionally, the Veteran's overall impairment more nearly approximates deficiencies in most areas, such as work, judgment, and thinking.  Specifically, as to deficiencies at work, in October 2009, the medical examiner reported that it was striking that the Veteran could work with such anxiety.  As to deficiencies in judgment, the August 2012 VA examiner explicitly found that the Veteran had diminished judgment.  In regard to thinking, the August 2012 VA examiner noted that the Veteran's thinking was slow and disorganized.  The August 2012 VA examiner also noted that he had problems with concentration and memory to the extent that he could not remember what he watched on television or read by the following day.  Although the Veteran had only a few symptoms listed in the criteria for a 70 percent rating, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  Given that the preponderance of the lay and medical evidence reflects that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, a 70 percent rating is warranted.  

The Board finds, however, that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, because his occupational and social impairment have not more nearly approximated total occupational and social impairment.  Although the Veteran's PTSD symptoms are severe, they do not more nearly approximate total social and occupational impairment.  Notably, the Veteran remains married, babysits his grandchildren, and has a few social activities and/or friends.  The Veteran has consistently denied delusions and hallucinations.  He was also fully oriented throughout the relevant time period.  Although the Veteran had impairment of memory, he did not have memory loss of names of close relatives, own occupation, or own name.  Additionally, the Veteran was able to perform activities of daily living including maintenance and minimal personal hygiene.  Significantly, the Veteran had been employed full-time for over 37 years and his treatment records show that he was doing well in general and had only residual symptoms of PTSD and mild depression.  See April 2013 VA treatment record.  Although he retired in 2012, and even if this was due to his PTSD, at no point prior to July 10, 2015 was total social impairment shown or approximated.  As 100 percent has been granted as of that date, the Board does not consider whether total social impairment was shown at that time.  But during the period on appeal here, total social impairment is not approximated.

Additionally, at the July 2015 VA examination, the Veteran stated that he last sought treatment for his PTSD at a VA facility in August 2014.  His August 2014 VA treatment records contains a notation that he had been having some anxiety over his 38 year old son who has left for this third deployment to Afghanistan, that the Veteran worried as well about his parents and his younger brother who have medical issues; otherwise things have been okay and he has only occasional PTSD related symptoms.  See August 2014 VA treatment record.  This evidence reflects that neither the Veteran's symptoms nor his overall level of impairment more nearly approximate the total social and occupational impairment required for a 100 percent rating.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment due to any symptoms caused by the Veteran's PTSD; thus, intrinsically, the criteria include all of the Veteran's symptoms that impact social or occupational functioning.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.  38 C.F.R. § 3.321(b)(1). 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here the Veteran is service-connected for PTSD and diabetes mellitus.  However, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A claim for a total disability based on individual unemployability (TDIU) by reason of service-connected disability either expressly raised by the Veteran or reasonably raised by the record is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, as noted above, the Board remanded the issue of entitlement to a TDIU rating in a prior decision and the AOJ is currently adjudicating that claim.  Therefore, the issue of entitlement to TDIU is not before the Board at this time.  


ORDER

An initial evaluation of 70 percent, but no higher, for PTSD prior to July 10, 2015, is granted, subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
K.MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


